Citation Nr: 1018440	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  09-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for duodenal ulcer.

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a skin disorder (claimed as jungle rot).

3.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty service from May 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2009 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Cleveland, Ohio, which continued the 
Veteran's 20 percent disability evaluation for a duodenal 
ulcer and denied his request for an increased rating.  The RO 
further determined that new and material evidence had not 
been received sufficient to reopen the Veteran's claims of 
entitlement to service connection for diabetes mellitus and a 
skin disorder, claimed as jungle rot.

In a letter dated October 2009, the RO advised the Veteran 
that it had received his request for a Travel Board hearing.  
However, in a subsequent October 2009 letter, the Veteran 
requested that his request for a hearing be withdrawn.  As 
such, his hearing request has been withdrawn.  See 38 C.F.R. 
§§ 20.702(d), 20.704(d) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for diabetes mellitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center ("AMC") in Washington, DC.  
VA will notify the appellant if additional action is required 
on his part.


FINDINGS OF FACT

1.  The Veteran's current duodenal ulcer is manifested by 
nausea, vomiting, constipation, moderate abdominal pain and 
occasional dysphagia, without evidence of weight loss, 
anemia, hematemesis, melena or impairment of health.

2.  By an unappealed rating decision dated June 2008, the 
Veteran's claim of entitlement to service connection for a 
skin disorder was denied based on a finding that he did not 
have a current diagnosis of a skin disorder.

3.  The evidence received since the June 2008 rating decision 
is either cumulative or redundant and, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent disabling for duodenal ulcer have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7305 
(2009).

2.  New and material evidence having not been received, the 
claim of entitlement to service connection for a skin 
disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA with regard to the Veteran's claim 
of entitlement to a skin disorder (claimed as jungle rot) by 
means of a letter dated December 2008.  The RO informed the 
appellant of the types of evidence needed in order to 
substantiate his claim for service connection; the division 
of responsibility between the appellant and VA for obtaining 
the required evidence; and advised the appellant to provide 
any information or evidence in his possession that pertained 
to such claim.  This letter further advised the appellant of 
the criteria pertaining to what constitutes new and material 
evidence, and the fact that his claim had been previously 
denied in earlier RO and Board decisions.  While the Board 
recognizes that the letter did not notify the Veteran of the 
specific reasons for the previous denial, a September 2009 
Statement of the Case ("SOC") explained the basis of that 
denial, and also explained why the evidence submitted by the 
Veteran in an attempt to reopen his claim did not constitute 
new and material evidence in light of the reason for the 
previous denial.  As the Veteran has since had ample time to 
present further evidence and argument, the Board finds that 
any error in the content or timing of the Kent notice is 
nonprejudicial.

With regard to the Veteran's claim of entitlement to an 
evaluation in excess of 20 percent disabling for a duodenal 
ulcer, the Board notes that service connection was previously 
established, and the current appeal arose from a claim for an 
increased rating.  In January 2009, prior to the adjudication 
of the claim, the RO sent the Veteran a VCAA letter, which 
informed him that he should provide evidence showing that the 
symptoms from his disability had increased in severity.  This 
letter provided notice of the types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating, and advised the Veteran of what VA would do 
to assist him in obtaining such evidence.  The letter also 
provided him with the rating criteria under which his 
disability is evaluated.  The record reflects that the 
Veteran's claim was subsequently adjudicated. 
 
        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's post-service VA and private treatment records, 
as well as VA examination reports dated April 2008 and April 
2009.  Additionally, the claims file contains the Veteran's 
statements in support of his claim.  

With regard to the claim of entitlement to an evaluation in 
excess of 20 percent for duodenal ulcer, the Board notes that 
the April 2008 examination report shows that the examiner 
reviewed the claims folder, elicited from the Veteran his 
history of duodenal ulcer symptomatology, and provided 
clinical findings detailing the results of a clinical 
examination.  However, as this examination did not address 
the specific symptoms of the Veteran's duodenal ulcer 
necessary to determine the severity of his disability under 
the rating criteria, in April 2009, the Veteran was afforded 
a second VA examination.  A review of that report shows that 
the examiner reviewed the claims folder, elicited from the 
Veteran his history of duodenal ulcer symptomatology and 
treatment, performed a complete physical examination, along 
with a review of diagnostic test results, and provided 
clinical findings, including noting which symptoms of his 
disorder were present and which were absent.  Accordingly, 
the Board concludes that this examination report is adequate 
upon which to base a decision on the claim.

With regard to the Veteran's claim for service connection for 
a skin disorder, the Board finds that a VA examination is not 
required because the appellant failed to submit new and 
material evidence to support his claim.  VA is not required 
to provide an examination until a claim is reopened.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d at 1355-57 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claims decided herein has been consistent with the provisions 
of the VCAA.  The appellant has been provided every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VCAA notice.  The purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claims.  Accordingly, the Board will proceed to a decision on 
the merits.

II. Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).
Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  But, 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

The Veteran's service-connected duodenal ulcer has been 
evaluated at 20 percent disabling under Diagnostic Code 
("DC") 7305, which provides the rating criteria for 
duodenal ulcer.  Mild duodenal ulcer, with recurring symptoms 
once or twice yearly, is rated 10 percent disabling.  
Moderate duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations, is 
rated 20 percent disabling.  Moderately severe duodenal 
ulcer, with less than severe, but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, is rated 40 percent 
disabling.  Severe duodenal ulcer, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health, is rated 60 percent disabling.  38 C.F.R. § 4.114.  

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114. 

The Board notes that the words "mild,"  "moderate" and 
"severe," as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, so that its decisions are "equitable 
and just."  38 C.F.R. § 4.6. Although the use of similar 
terminology by medical professionals should be considered, it 
is not dispositive of an issue.  Instead, all evidence must 
be evaluated in arriving at a decision regarding a request 
for an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

III.  Analysis

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for duodenal ulcer.

The Veteran contends that the symptomatology from his 
service-connected duodenal ulcer has worsened and is greater 
than the current 20 percent evaluation contemplates.  See VA 
Form 4138, January 2009. 

In April 2008, the Veteran was afforded a VA stomach 
examination pursuant to a previous claim that his duodenal 
ulcer had developed into a secondary condition of small bowel 
carcinoma.  He told the examiner that, following the original 
grant of service connection in 1980, the symptoms of his 
condition had remained controlled with medication and a 
special diet until 2003, when he began to experience 
occasional vomiting without blood or epigastric pain.  
Following an endoscopy, he was placed on additional 
medication that relieved his symptoms until 2005, at which 
time, he experienced worsening symptoms, including waking up 
1-2 nights per week with a sour taste in his mouth, 
occasional vomiting and discomfort in the 
epigastrium/epigastric region.  He specifically denied 
hematemesis (vomiting of blood) and melena (black, tarry 
stool containing blood).  He also said that, in 2005, he had 
undergone a resection of his jejunum with removal of a 
cancerous legion, and since that time, he had taken 
omeprazole and Zantac, which controlled his symptoms 
relatively well.  He added that he did not wake up at night 
as long as he followed his high-fiber diet and avoided all 
spices, and said that he only experienced mild episodes of 
regurgitation once every couple of months.  He denied any 
interference in his normal daily or recreational activities 
as a result of his disability.  Upon examination, the VA 
examiner found that he was well-nourished and weighed 175 
pounds.  The abdomen showed no masses, epigastric or 
abdominal tenderness, or hernia.  He noted that the Veteran's 
July 2007 endoscopy revealed normal findings.  The diagnosis 
was duodenal ulcer disease, chronic, with fair control on 
present medications.

A review of VA medical center ("VAMC") treatment reports 
from June 2008 though January 2009 show no evidence that the 
Veteran complained of symptoms related to, or was treated for 
his duodenal ulcer.

Additionally, although the claims folder contains previous 
treatment reports dated April 2006 though October 2007 from 
private physician, Dr. M. Brown related to his claim of 
service connection for small bowel carcinoma, there is no 
evidence that the Veteran sought treatment from this 
physician for symptomatology related to his duodenal ulcer 
during the course of this appeal.

In April 2009, the Veteran was afforded a second VA stomach 
examination.  At that time, he complained of nausea, 
vomiting, constipation, occasional dysphagia (difficulty 
swallowing) and moderate abdominal pain alleviated by 
medication (he noted that he was now taking daily Prilosec).  
He specifically denied hematuria and melena.  He also denied 
any recent hospitalizations or surgery, as well as doctor-
prescribed bed rest for his condition within the previous 12 
months.  Upon examination, the VA examiner found no signs of 
weight loss or anemia.  The results of a complete blood count 
also revealed normal findings.  The diagnosis was duodenal 
ulcer, which the examiner found had only a mild to moderate 
effect on the Veteran's daily activities.  

Based on a review of the claims folder, the Board concludes 
that the competent evidence of record is against finding that 
a disability evaluation in excess of 20 percent is warranted 
for the Veteran's duodenal ulcer under DC 7305.  

As noted above, although the Veteran's duodenal ulcer is 
productive of several continuous manifestations, including 
nausea, vomiting, constipation, moderate abdominal pain and 
occasional dysphagia, there is no medical evidence that would 
demonstrate that his disability has appreciably worsened, or 
that it causes impairment of health, including no findings of 
weight loss, anemia, hematemesis, melena, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four times per year.  Moreover, although the Veteran 
complained of epigastric pain during the April 2009 
examination, he said that it was relieved with his current 
medication regimen.  Accordingly, the Board finds the 
symptoms of his duodenal ulcer more closely approximate those 
of the current 20 percent rating; absent evidence of the 
aforementioned greater symptomatology, a higher disability 
rating under DC 7305 is not warranted.  
  
The Board has also considered the possibility of assigning a 
higher disability rating under an alternative diagnostic code 
related to the digestive system.  However, there is no 
medical evidence to show that he has been diagnosed with any 
other diseases or disorders of the digestive system, 
including other conditions caused by or related to his 
duodenal ulcer.  

Additionally, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  Although the 
Veteran underwent a surgical resection of the jejunum with 
removal of a cancerous legion in 2005, there is no evidence 
that he has undergone further surgical treatment of the 
digestive system, or requires frequent or lengthy periods of 
hospitalization for his duodenal ulcer, nor is there any 
objective medical evidence of exceptional limitation beyond 
that contemplated by the schedule of ratings.  In addition, 
although the Veteran is currently retired, he has admitted 
that his disability does not affect his normal daily or 
recreational activities.   The Board therefore finds that the 
symptoms and manifestations of his disorder appear to be of 
the type precisely contemplated by the applicable rating 
criteria, and are not shown to be so severe as to result in 
marked interference with employment beyond that contemplated 
by the rating criteria.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

In summary, the Board concludes that the competent evidence 
of record is against the Veteran's claim for an increased 
rating for duodenal ulcer.  As there is not an approximate 
balance of evidence, the "benefit-of-the-doubt rule" 
enunciated in 38 U.S.C.A. § 5107(b) is therefore not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a skin disorder (claimed as jungle rot).

In August 1981, the Board denied the Veteran's claim of 
entitlement to service connection for a skin disorder based 
on findings that a chronic skin disorder was not present in 
service or until many years after service, and there was no 
evidence that a subsequent skin disorder was related to 
service.  In this respect, the Board also notes that the 
Veteran's service treatment records were not of record at the 
time of the August 1981 Board decision.  Accordingly, the 
decision is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 
C.F.R. § 3.156.  

In October 1987, the Board did not reopen the Veteran's claim 
seeking entitlement to service connection for a skin 
disorder, based on a finding that the newly submitted 
evidence did not show the presence of a chronic skin disorder 
in service.  Accordingly, the decision is not subject to 
revision except on the receipt of new and material evidence.  
38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156. 

The Veteran applied to reopen his claim of entitlement to 
service connection for a skin disorder on several subsequent 
occasions, and each time, it was determined that new and 
material evidence had not been received.  

In April 2007, the Veteran again filed to reopen his 
previously denied claim, and in a June 2008 rating decision, 
the RO determined that new and material evidence had not been 
received sufficient to reopen the claim.  As a timely NOD was 
not received within one year of the notice of the rating 
decision, the June 2008 rating decision became final.  
Accordingly, the decision is not subject to revision except 
on the receipt of new and material evidence.  38 U.S.C.A. § 
5108, 7104; 38 C.F.R. § 3.156.  As such, the issue for 
resolution before the Board is whether new and material 
evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
skin disorder.  

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).
A review of the claims folder shows that the new evidence 
submitted since the June 2008 rating decision consists of 
private treatment records from June 2005 through November 
2008, VA treatment records dated January 2008 though July 
2009, and personal statements from the Veteran in support of 
his claim.  

The VA treatment records show no evidence of a chronic skin 
disorder, to include no evidence of the claimed jungle rot.  
The only potential evidence of a skin disorder are treatment 
reports showing that the Veteran had been treated for 
onychomycosis, a toe nail fungus.  It was not noted to be 
related to military service.  Additionally, private treatment 
reports also show no evidence of a current skin disorder.  In 
this regard, the Board notes that the threshold requirement 
for service connection to be granted is competent medical 
evidence of the current existence of the claimed disorder.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, 
these records do not constitute new and material evidence.

The Board notes that it has considered the statements from 
the Veteran concerning his claim of a current, chronic skin 
disorder.  However, the Board finds that, although these 
statements are new, in that they were not of record at the 
time of the prior denial, they are not material, in that they 
are essentially cumulative of the Veteran's own lay reports 
as to his history.  

The Board thus concludes that, although the evidence received 
since the June 2008 rating decision is new, because it does 
not raise a reasonable possibility of substantiating the 
Veteran's claim (i.e., there is no current evidence of the 
claimed disability), it does not constitute new and material 
evidence sufficient to reopen his claim of service connection 
for a skin disorder. 


ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for duodenal ulcer is denied.

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
a skin disorder is denied.


REMAND

Whether new and material evidence has been received to reopen 
the Veteran's claims of entitlement to service connection for 
diabetes mellitus.

In August 1987, the Board denied the Veteran's claim of 
entitlement to service connection for diabetes mellitus, as 
there was no evidence of the presence of the disease in 
service.  In this respect, the Board notes that the Veteran's 
service treatment records were not of record at the time of 
the August 1987 Board decision.  The Board's decision is not 
subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.  

In May 2000, the Veteran applied to have his previously 
denied claim of entitlement to service connection for 
diabetes mellitus reopened.  An unappealed rating decision 
dated June 2000 denied the Veteran's claim based on a finding 
that the morning reports from May 1944, submitted by the 
Veteran, did not contain evidence that he had been diagnosed 
with the condition in service.  Following the issuance of the 
decision and subsequent notification letter to the Veteran, 
the evidence shows that a timely Notice of Disagreement 
("NOD") was not received within one year of the notice of 
the rating decision.  The June 2000 rating decision is 
therefore final.  See 38 U.S.C.A. § 7104.  Accordingly, that 
decision is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 
C.F.R. § 3.156.  

In February 2003, the Veteran filed to reopen his claim of 
entitlement to service connection for diabetes mellitus.  
Thereafter, in an April 2003 rating decision, the RO 
determined that new and material evidence had not been 
received sufficient to reopen the previously denied claim.  
As a timely NOD was not received within one year of the 
rating decision, the April 2003 rating decision became final. 

By way of information, the Board notes that, in September 
2008, the Veteran filed to reopen his previously denied claim 
of entitlement to service connection for a skin disorder; he 
did not apply to reopen his claim of entitlement to service 
connection for diabetes mellitus.  In December 2008, the RO 
sent him a VCAA letter advising him of the criteria necessary 
to reopen his claim for a skin disorder, and the letter also 
stated that the RO was still working on his claim of 
entitlement to service connection for diabetes mellitus.  
Despite a January 2009 response from the Veteran that he did 
not wish to pursue a claim for service connection for 
diabetes mellitus at that time, in a May 2009 rating 
decision, the RO denied his claim of entitlement to service 
connection for diabetes mellitus, as well as a skin disorder.

In an August 2009 Notice of Disagreement ("NOD"), the 
Veteran indicated that he wished to disagree with all 
adjudicative determinations made in the May 2009 rating 
decision, which included the denial of service connection for 
diabetes mellitus.  In March 2010, following the September 
2009 submission of a timely substantive appeal, the Veteran's 
representative indicated that the Veteran indeed wished to 
pursue his claim of entitlement to service connection for 
diabetes mellitus.  See appellant's brief, March 2010.

While it appears that RO denied the claim of entitlement to 
service connection for diabetes mellitus based on an 
adjudication of the claim as a new claim, and subsequently 
characterized it as such in the September 2009 SOC, based on 
the Veteran's failure to submit a timely NOD to the April 
2003 rating decision that denied his claim, the Board 
concludes that the correct characterization of the claim is 
whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
diabetes mellitus.

In this regard, the Board notes that the original, as well as 
the last final denial of the Veteran's claim, was based on a 
finding that there was no evidence that the Veteran had 
developed diabetes mellitus in service.  As previously 
mentioned, the Board observes that the Veteran's service 
treatment reports are not currently of record.  In this 
regard, the Board notes that the claims folder contains a 
copy of a November 2004 letter to the Veteran from the 
National Personnel Records Center ("NPRC") in St. Louis, 
Missouri, in which he was advised that it was most likely 
that his service records had been destroyed in a fire in 
1973.  The letter also informed the Veteran that there are 
alternate records sources that often contain information that 
can be used to reconstruct lost service record data.  

In this regard, the Board notes that, in a September 2005 
deferred rating decision, the RO noted that it had not made 
any significant attempts to secure the Veteran's service 
treatment records in the past, and indicated that further 
development was necessary to attempt to locate such records.  
It further noted that if the service treatment records could 
not be located, the RO should prepare a memorandum of 
unavailability explaining what efforts had been undertaken to 
locate his records.

The Board notes, however, that although the RO made a 
subsequent request to the NPRC for the Veteran's service 
treatment records in December 2005, and received a response 
that the records were fire-related, there is no evidence that 
any further attempts were made to locate the Veteran's 
records, or that the RO prepared a memorandum explaining its 
efforts to locate such records.

Where VA has constructive and actual knowledge of the 
existence of potentially pertinent reports in the possession 
of a Federal agency, an attempt to obtain those reports must 
be made.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394 
(2007) (holding that the relevance of documents cannot be 
known with certainty before they are obtained).  As records 
in the possession of a Federal agency are deemed to be 
constructively of record, they must be obtained.  Id.  The 
Court has held that the VA has a statutory duty to assist the 
Veteran in obtaining military records.  See 38  U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Moreover, in Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992), the Court held that 
the duty to assist is heightened when the service treatment 
records are unavailable and includes an obligation to search 
alternative forms of medical records which support the 
Veteran's case.  As such, the Board finds that an additional 
attempt should be made to obtain the Veteran's service 
treatment records.  

The Board further notes that the claims folder contains 
private treatment records from a Dr. Morris Brown, who 
indicated that he was the Veteran's primary care physician.  
As the claims folder contains no records or correspondence 
from Dr. Brown since September 2008, an attempt to obtain 
updated treatment reports should be made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain a new signed medical release 
from the Veteran to allow VA to obtain any 
other treatment records from Dr. Morris 
Brown, or any additional providers from 
which he has received treatment for 
diabetes mellitus.  If these records are 
received, they should be associated with 
the claims folder.  Any negative reply 
must be so noted.

2.  Contact the National Archives & 
Records Administration ("NARA") and/or 
the appropriate service entity and request 
that a search be made for the Veteran's 
service treatment records, to specifically 
include any service separation examination 
reports, for the period January 1943 
through March 1946.  All material produced 
by the requested search should be 
incorporated into the record.  Any 
negative results should be specifically 
noted.  

3.  Following completion of the above, and 
if the requested development confirms the 
Veteran's account of being diagnosed 
and/or receiving treatment in service for 
diabetes mellitus, schedule the Veteran 
for a VA examination with an appropriate 
examiner, including a complete physical 
examination, to determine whether his 
current diabetes mellitus is related to 
his active military service.  Any tests 
deemed necessary should be conducted, and 
the claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner must also 
note that the claims folder has been 
reviewed.  The examiner should elicit from 
the Veteran a thorough history of his 
diabetes mellitus symptomatology both 
during and after service.  The examiner is 
requested to offer an opinion as to 
whether it is more likely than not (i.e., 
to a degree of probability greater than 50 
percent), at least as likely as not (i.e., 
a probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the Veteran's current 
diabetes mellitus began during service, is 
related to some incident of service or 
became manifest to a compensable degree 
within one year of service separation.  
Any and all opinions must be accompanied 
by a complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.  If, 
for any reason, the clinician is unable to 
offer an opinion without resorting to 
speculation, this should be noted and 
thoroughly explained in the report, along 
with a rationale for such conclusion.  

4.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


